869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James EVANS, Plaintiff-Appellant,v.SIMMONS MATTRESS COMPANY aka Simmons U.S.A. Corporation,Defendant-Appellee.
No. 88-3635.
United States Court of Appeals, Sixth Circuit.
Feb. 15, 1989.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and EUGENE E. SILER, Jr., Chief District Judge.*

ORDER

2
This case comes before the court on the appellee's motion to remand this case to the district court in light of the Supreme Court's intervening decision in Lingle v. Norge Div. of Magic Chef, Inc., --- U.S. ----, 108 S.Ct. 1877 (1988).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we agree that remand is appropriate.


4
Accordingly, the appellee's motion to remand is granted.  The judgment of the district court is vacated and the case is hereby remanded to the district court for further consideration.  Rule 9(b)(6), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation